    Case 0:18-cv-62593-DPG Document 112 Entered on FLSD Docket 04/04/2019 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                             __________  District of
                                                                  of Florida
                                                                     __________


                Federal Trade Commission                       )
                             Plaintiff                         )
                                v.                             )      Case No.     0:18-cv-62593-DPG
              Simple Health Plans, LLC et al                   )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Amandra Hicks                                                                                                .


Date:          04/04/2019                                                               /s/ Janelle A. Weber
                                                                                          Attorney’s signature


                                                                                 Janelle A. Weber, FL Bar No. 17630
                                                                                      Printed name and bar number
                                                                                   Law Office of Janelle A. Weber
                                                                                   1520 W. Cleveland St., Ste. A
                                                                                        Tampa, FL 33606

                                                                                                Address

                                                                                   jweber@janelleweberlaw.com
                                                                                            E-mail address

                                                                                           (813) 982-3363
                                                                                           Telephone number

                                                                                           (813) 982-3810
                                                                                             FAX number
Case 0:18-cv-62593-DPG Document 112 Entered on FLSD Docket 04/04/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 4, 2019, a true and correct copy of the foregoing Notice of

  Appearance of Counsel was served electronically via Electronic Document Filing System (ECF)

  and that the document is available on the ECF system.

                                                       /s/ Janelle A. Weber
                                                     Janelle A. Weber
